Kodiak Energy, Inc October 12, 2007 Code of Conduct 1.Introduction This Code of Business Conduct and Ethics (the “Code”) is a statement of Kodiak Energy, Inc.’s (“Kodiak” or “Company”) expectations in various areas of legal and ethical concern, and applies to every director, officer, consultant and employee (collectively referred to as “personnel”) of Kodiak. The Code recognizes that Kodiak’s reputation is dependent upon the integrity and sense of responsibility of its directors, officers and personnel. It is imperative that a high standard of ethical, moral, professional and legal conduct be evidenced in all business practices. This Code should serve as a reference for all directors, officers and personnel in fulfilling their responsibility to conduct business in a legal and ethical manner. Any waiver of any provision of this Code on behalf of an executive officer or director may only be approved by the Board of Directors or a committee designated by the Board of Directors and must be immediately disclosed to the shareholders. In addition to the Code, Kodiak has adopted numerous policies addressing specific elements of our business. When appropriate, those separate policies will be referred to in the Code and are incorporated herein by reference. Copies of those policies may accompany the Code. In the event that there is a conflict between the Code and a specific policy, the terms of the specific policy shall prevail. Kodiak reserves the right to amend, supplement or rescind the Code or any policy or any portion at any time and to adopt different policies and procedures. It should be noted that while compliance with applicable federal, state and provincial and local law is the foundation of the Code, Kodiak expects its directors, officers and personnel to avoid unethical business dealings, whether actual or perceived, even in situations where no law may be violated. In fact, in many instances, the standards set forth in the Code and policies often exceed legal requirements. Unless stated otherwise, this Code applies to all directors, officers, consultants and employees of the Company and its subsidiaries, regardless of the individual’s position. The Code and policies are not all-inclusive and nothing can replace good judgment on the part of the individual. Finally, the Code and any associated policies are not and should not be interpreted as a contract for employment. 2.Compliance with Laws, Rules and Regulations Kodiak directors, officers and personnel are expected to obey all federal, provincial, state and local laws. All Company business should be conducted in full compliance with applicable law. Personnel are expected to understand and comply with all laws affecting their work. If there are questions about the law or its application in a particular situation, Company management should be consulted. 3.Drug and Alcohol Policy Personnel are prohibited from performing Company tasks while under the influence of any drugs, alcohol or other substances that might have an effect upon an individual’s ability to perform such tasks. Personnel are also prohibited from possessing such substances on Company premises or property. Exhibit 99.1 - Code of Conduct 4.Environment, Health and Safety One of Kodiak’s core values is its commitment to the safety and health of its personnel and associates, and the protection of the environment. All personnel are responsible for complying with the Company’s policies and procedures on Environment, Health and Safety. For the safety of all directors, officers, personnel and visitors, the Company prohibits the possession by anyone of such items as firearms, guns, weapons of any kind, explosives or ammunition while on Company premises. In addition, the Company does not condone any acts or threats of violence by anyone against personnel, customers or visitors on Company premises at any time or while engaged in business with or on behalf of Company, on or off Company premises. 5.Anti-Harassment Statement It is illegal under provincial, state and federal law for any personnel, male or female, to sexually harass other personnel. The Company strictly prohibits sexual harassment in the workplace. Additionally, harassment based on other protected characteristics such as race, national origin, religion, disability or age, is illegal, is not permitted by the Company, and will not be tolerated. In addition, the Company believes diversity, the collective mixture of similarities and differences, is a valued asset. The Company has created an atmosphere that allows each individual to contribute, achieve his or her professional goals and interact in a workplace accepting of such diverse attributes as, not only race and gender, but also age, sexual orientation, religion, level of education, physical ability, military status, years of service and social or cultural representation. 6.Insider Trading The Company has separate policies pertaining to trading in Company securities (see “Disclosure and Insider Trading Policy”). Personnel are prohibited from buying or selling, either directly or indirectly, Company securities based on insider information or from transmitting such information to others in violation of applicable federal and/or provincial or state securities laws. In addition, members of the Company’s Board of Directors and certain executive officers have additional responsibilities and restrictions concerning transactions involving Kodiak securities. Insider information includes, but is not limited to, information about matters such as significant contracts, claims, liabilities, major litigation, potential sales, mergers or acquisitions, confidential oil and gas and mineral plans, activities, earnings, forecasts or budgets. This information is to remain strictly confidential until such time as it has been released to the public by the Company. Questions regarding use of or qualification as insider information should be directed to the Chief Executive Officer or Chief Financial Officer. 7.Accounting and Disclosure Practices It is Kodiak’s policy to keep books, records and accounts that completely and fairly reflect the Company’s financial condition. Kodiak shall, at all times, comply with applicable accounting principles, laws, rules and regulations. Employees who have responsibilities in the areas of finance, accounting and auditing matters are responsible for understanding and complying with all applicable laws, rules, regulations, ethical standards and internal procedures. Full and complete disclosure of important information about the Company is of paramount importance to Kodiak. The proper accounting and reporting of this information, both financial and non-financial, is a process involving numerous individuals and departments to ensure that truthful, accurate and reliable information is disclosed to the public. Kodiak has established Disclosure Policies and Procedures to ensure the timely collection and evaluation of information potentially subject to disclosure requirements of securities and exchange commissions in Canada and the United States. Filings with such commissions will be accurate and timely. The accounting and disclosure process is designed to record, process and report in a timely manner all material information as required by applicable laws, rules and regulations, and is overseen by the Company’s Disclosure Coordinator, the Chief Financial Officer. Personnel with comments or questions regarding information that may require consideration under corporate disclosure policies and procedures should present the information to the Chief Financial Officer. All directors, officers and personnel are expected to carefully consider and respond in a timely manner to any inquiries from the Company related to public disclosures. ● Page 2 October 12, 2007 Exhibit 99.1 - Code of Conduct 8.
